 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     ROBERT WHITE,
11                                                         Case No.: 2:19-cv-00386-GMN-NJK
            Plaintiff(s),
12                                                                        ORDER
     v.
13                                                                    [Docket No. 21]
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16         Pending before the Court is Defendant Shade Tree’s request to be excused from
17 participating in the formulation of a discovery plan. Docket No. 21. In particular, Shade Tree
18 notes that it has a pending motion to dismiss for failure to effectuate service, that it will file a
19 motion to dismiss on substantive grounds if its current motion is denied, and that Plaintiff has been
20 (in Shade Tree’s view) delinquent in advancing this case. The instant filing is not sufficient to
21 excuse Shade Tree from participating in the discovery process. See, e.g., Tradebay, LLC v. eBay,
22 Inc., 278 F.R.D. 597, 601 (D. Nev. 2011) (“The Federal Rules of Civil Procedure do not provide
23 for automatic or blanket stays of discovery when a potentially dispositive motion is pending”).
24 Instead, a more fully developed showing must be made.1
25
26
27
         1
           The instant filing was fashioned as a status report, as the Court instructed. Docket No.
28 20. Nonetheless, a fuller showing is required given the issues raised.

                                                     1
 1         Accordingly, the request to be excused from participating in the formulation of a discovery
 2 plan is DENIED without prejudice to the filing of a motion to stay discovery addressing the
 3 pertinent standards.
 4         IT IS SO ORDERED.
 5         Dated: November 18, 2019
 6                                                              ______________________________
                                                                Nancy J. Koppe
 7                                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
